Title: To Benjamin Franklin from Lafayette, [21 February 1779]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Sunday Morning [February 21, 1779]
I had promis’d myself, my good friend, that I would have the pleasure of embracing You this Morning—but they Write me from Versailles that I must be at the King’s Levee Before seeing any Body of the Royal family, and that Levee I understand to be at 11: Clock—in our kingly Countries we have a foolish law Call’d Etiquette that any one tho a Sensible man, must absolutely follow—I will see the Minister, and to morrow morning I’ll have the pleasure to tell you what is the Matter at Versailles. Adieu
 
Notation: LaFayette
